Exhibit 10.1

EXECUTION VERSION

FOURTH AMENDMENT TO CREDIT AGREEMENT

This FOURTH AMENDMENT TO CREDIT AGREEMENT, dated as of April 24, 2020 (this
“Amendment”), is entered into by and among BRIGHT HORIZONS FAMILY SOLUTIONS LLC,
a Delaware limited liability company (the “Borrower”), BRIGHT HORIZONS CAPITAL
CORP., a Delaware corporation (“Holdings”), the Loan Parties who have delivered
signature pages hereto, JPMORGAN CHASE BANK, N.A. (“JPMCB”), as administrative
agent (in such capacity, the “Administrative Agent”) and L/C Issuer, and the
Lenders referred to below who have delivered signature pages hereto, amends the
Credit Agreement, dated as of January 30, 2013, by and among the Borrower,
Holdings, JPMCB, as Administrative Agent and L/C Issuer, the lenders party
thereto (the “Existing Lenders”) and the other parties party thereto from time
to time (as amended and restated as of November 7, 2016, as amended by the
Amendment Agreement dated as of May 8, 2017, the Amendment to Credit Agreement
dated as of November 30, 2017 and the Third Amendment to Credit Agreement dated
as of May 31, 2018, the “Credit Agreement”). Capitalized terms not otherwise
defined in this Amendment have the meanings ascribed to such terms in the Credit
Agreement.

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, (a) certain Existing Lenders have
made Term B Loans to the Borrower and (b) certain Existing Lenders have made
Revolving Credit Loans and have made the Revolving Credit Commitments to the
Borrower (each, an “Existing Revolving Lender”);

WHEREAS, pursuant to Section 2.16 of the Credit Agreement, the Borrower has
requested from the Fourth Amendment Incremental Revolving Credit Lenders (as
defined below) a Revolving Commitment Increase under the Credit Agreement in an
aggregate principal amount of $160,000,000.00;

WHEREAS, the Borrower, the Administrative Agent, the L/C Issuer and the Fourth
Amendment Incremental Revolving Credit Lenders desire to amend the Credit
Agreement to provide for the Fourth Amendment Revolving Commitment Increase (as
defined below), to modify the Applicable Rate applicable to the Revolving Credit
Loans and to make other modifications related to the Fourth Amendment Revolving
Commitment Increase on the terms and subject to the conditions set forth herein;

WHEREAS, the Borrower, the Administrative Agent, the Fourth Amendment
Incremental Revolving Credit Lenders and the Existing Revolving Lenders that
execute and deliver a signature page to this Amendment on or prior to the
Amendment Effective Date (as defined below) as a “Consenting Revolving Lender”
(each, a “Consenting Revolving Lender”), desire to amend the Credit Agreement to
provide for the Financial Covenant Amendment (as defined below) on the terms and
subject to the conditions set forth herein;

WHEREAS, with respect to this Amendment, JPMCB, BofA Securities, Inc., Barclays
Bank PLC and Citizens Bank, National Association have been appointed to act as
joint lead arrangers and joint bookrunners (the “Arrangers”).

NOW, THEREFORE, in consideration of the premises and the covenants and
obligations contained herein, the parties hereto agree as follows:



--------------------------------------------------------------------------------

SECTION 1.    Rules of Interpretation. The rules of interpretation set forth in
Section 1.02 of the Credit Agreement are hereby incorporated by reference
herein, mutatis mutandis.

SECTION 2.    Incremental Amendment.

(a)         This Section 2 constitutes an “Incremental Amendment” pursuant to
Section 2.16 of the Credit Agreement, pursuant to which each Incremental
Revolving Credit Lender listed on Schedule 1 hereto (each, a “Fourth Amendment
Incremental Revolving Credit Lender”) commits, severally but not jointly, to
provide to the Borrower a Revolving Commitment Increase on the Amendment
Effective Date in a principal amount equal to the amount set forth opposite such
Fourth Amendment Incremental Revolving Credit Lender’s name under the heading
“Fourth Amendment Revolving Commitment Increase” on Schedule 1 hereto (the
“Fourth Amendment Revolving Commitment Increase”). The aggregate principal
amount of the Fourth Amendment Revolving Commitment Increase of all Fourth
Amendment Incremental Revolving Credit Lenders as of the date of this Amendment
is $160,000,000.00. Effective as of the Amendment Effective Date, each Fourth
Amendment Revolving Commitment Increase shall be deemed for all purposes under
the Credit Agreement and the Loan Documents a Revolving Credit Commitment and
each Loan made thereunder shall be deemed, for all purposes, a Revolving Credit
Loan.

(b)         Effective as of the Amendment Effective Date, pursuant to
Section 2.16(g) of the Credit Agreement, each of the Existing Revolving Lenders
shall assign to each of the Fourth Amendment Incremental Revolving Credit
Lenders, and each of the Fourth Amendment Incremental Revolving Credit Lenders
shall purchase from each of the Existing Revolving Lenders, at the principal
amount thereof, such interests in the Incremental Revolving Loans (each, a
“Fourth Amendment Incremental Revolving Loan”) outstanding on the Amendment
Effective Date as shall be necessary in order that, after giving effect to all
such assignments and purchases, such Revolving Credit Loans will be held by
Existing Revolving Lenders and Fourth Amendment Incremental Revolving Credit
Lenders ratably in accordance with their Revolving Credit Commitments after
giving effect to the addition of the Fourth Amendment Revolving Commitment
Increase to the Revolving Credit Commitments.

(c)         Effective as of the Amendment Effective Date, the Credit Agreement
is hereby amended to delete the stricken text (indicated textually in the same
manner as the following example: stricken text) and to add the underlined text
(indicated textually in the same manner as the following example: underlined
text) as set forth in Annex I hereto (except for the deletions and additions to
Section 7.11 of the Credit Agreement, which are referred to herein as the
“Financial Covenant Amendment”).

(d)         Each Fourth Amendment Incremental Revolving Credit Lender hereby
consents to the amendments set forth in Section 3 of this Amendment.

SECTION 3.    Amendments to Credit Agreement. Effective as of the Amendment
Effective Date and immediately after giving effect to the amendments set forth
in Section 2, the Credit Agreement is hereby amended to reflect the Financial
Covenant Amendment. Each Consenting Lender hereby consents to the amendments set
forth in this Section 3.

SECTION 4.    Amendments to Exhibits. Effective as of the Amendment Effective
Date and immediately after giving effect to the amendments set forth in
Section 2, Exhibit D to the Existing Credit Agreement is hereby replaced with
the new Exhibit D as set forth in Exhibit A to this Amendment.

 

2



--------------------------------------------------------------------------------

SECTION 5.    Conditions Precedent to the Effectiveness of the Amendment

(a)          This Amendment shall become effective on the date when each of the
following conditions precedent shall have been satisfied or waived (the
“Amendment Effective Date”):

(i)          [reserved];

(ii)         The Administrative Agent shall have received each of the following,
each dated the Amendment Effective Date:

(1)       (i) this Amendment, duly executed by the Borrower, Holdings, each
other Loan Party, JPMCB in its capacity as the Administrative Agent and L/C
Issuer and as a Consenting Revolving Lender and the Consenting Revolving Lenders
and the Fourth Amendment Incremental Revolving Credit Lenders (provided that
such Lenders, together with the Consenting Revolving Lenders, constitute the
Required Facility Lenders in respect of the Revolving Facility) and (ii) a
Revolving Credit Note, executed by the Borrower in favor of each Fourth
Amendment Incremental Revolving Credit Lender that has requested a Revolving
Note at least three (3) Business Days in advance of the Amendment Effective
Date;

(2)      a written opinion of Ropes & Gray LLP, counsel for the Loan Parties, in
form and substance reasonably satisfactory to the Administrative Agent;

(3)       certificates of good standings from the applicable secretary of state
of the state of organization of each Loan Party, certificates of resolutions or
other action, incumbency certificates and/or other certificates of Responsible
Officers of each Loan Party as the Administrative Agent may reasonably require
evidencing the identity, authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with this
Amendment and the other Loan Documents to which such Loan Party is a party or is
to be a party on the Amendment Effective Date; and

(4)       a certificate of a Responsible Officer of the Borrower certifying as
to the matters specified in Section 7 (Representations and Warranties) and
clauses (a)(iii) and (a)(iv) below;

(iii)         no Default or Event of Default shall exist or would exist after
giving effect to this Amendment;

(iv)         the representations and warranties of each Loan Party set forth in
Article V of the Credit Agreement and in each other Loan Document shall be true
and correct in all material respects on and as of the Amendment Effective Date
with the same effect as though made on and as of such date, except to the extent
such representations and warranties expressly relate to an earlier date, in
which case they shall be true and correct in all material respects as of such
earlier date; provided that any representation and warranty that is qualified as
to “materiality”, “Material Adverse Effect” or similar language shall be true
and correct (after giving effect to any qualification therein) in all respects
on such respective dates;

(v)         the Borrower shall have paid (i) all amounts referred to in
Section 8 (Fees and Expenses) of this Amendment that have been invoiced to the
Borrower at least three (3)

 

3



--------------------------------------------------------------------------------

Business Days prior to the Amendment Effective Date (or as otherwise reasonably
agreed by the Borrower); and

(vi)         the Borrower shall have provided to the Administrative Agent at
least three (3) days prior to the Amendment Effective Date (or such shorter
period as the Administrative Agent may agree in its sole discretion), all
documentation and other information about the Borrower and the Guarantors
required under applicable “know your customer” and anti-money laundering rules
and regulations, including the PATRIOT Act, that has been requested by the
Administrative Agent at least six (6) Business Days prior to the Amendment
Effective Date.

The Administrative Agent shall notify the Borrower, the Existing Lenders and
Fourth Amendment Incremental Revolving Credit Lenders of the Amendment Effective
Date and such notice shall be conclusive and binding.

SECTION 6.    Revolving Commitment Increase Request

The Borrower’s execution and delivery of this Amendment to the Administrative
Agent shall constitute notice to the Administrative Agent by the Borrower
requesting the Fourth Amendment Revolving Commitment Increase pursuant to
Section 2.16(a) of the Credit Agreement and, for the avoidance of doubt, shall
satisfy such notice requirement set forth in Section 2.16(a) of the Credit
Agreement.

SECTION 7.    Representations and Warranties

On and as of the Amendment Effective Date, the Borrower hereby represents and
warrants that (a) this Amendment has been duly authorized, executed and
delivered by the Borrower and constitutes a legal, valid and binding obligation
of the Borrower, enforceable against the Borrower in accordance with its terms,
subject to Debtor Relief Laws and general principles of equity (whether
considered in a proceeding in equity or law) and an implied covenant of good
faith and fair dealing, and the Credit Agreement (as amended by this Amendment)
constitutes the legal, valid and binding obligation of the Borrower, enforceable
against the Borrower in accordance with its terms, subject to Debtor Relief Laws
and general principles of equity (whether considered in a proceeding in equity
or law) and an implied covenant of good faith and fair dealing and (b) no
Default or Event of Default shall exist or would exist after giving effect to
this Amendment.

SECTION 8.    Fees and Expenses

The Borrower shall pay (a) in accordance with the terms of Section 10.04 of the
Credit Agreement all costs and expenses of the Administrative Agent in
connection with the preparation, negotiation, syndication, execution and
delivery of this Amendment (including, without limitation, the reasonable fees
and out-of-pocket expenses of counsel for the Administrative Agent with respect
thereto), (b) any other fees separately agreed between the Borrower and the
Arrangers or the Lenders and (c) to each Fourth Amendment Incremental Revolving
Credit Lender that is a Lender on July 31, 2021 (the “Fourth Amendment
Additional Payment Date”) a delayed incremental commitment fee equal to 1.00% of
the aggregate principal amount of such Fourth Amendment Incremental Revolving
Credit Lender’s Fourth Amendment Revolving Commitment Increase if any
Commitments in respect of such Fourth Amendment Incremental Revolving Credit
Lender’s Fourth Amendment Revolving Commitment

 

4



--------------------------------------------------------------------------------

Increase remain outstanding as of the Fourth Amendment Additional Payment Date,
which delayed incremental commitment fee (if any) shall be due and payable in
full in cash on the Fourth Amendment Additional Payment Date.

SECTION 9.    Effects on the Credit Agreement and the Loan Documents

(a)           As of the Amendment Effective Date, (i) each reference in the
Credit Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” or words
of like import, and each reference in the other Loan Documents to the Credit
Agreement (including, without limitation, by means of words like “thereunder”,
“thereof” and words of like import), shall mean and be a reference to the Credit
Agreement as amended hereby and (ii) each Person executing this Amendment in its
capacity as a Fourth Amendment Incremental Revolving Credit Lender shall become
a “Lender” and a “Revolving Credit Lender” under the Credit Agreement for all
purposes of the Credit Agreement and the other Loan Documents and shall be bound
by the provisions of the Credit Agreement (as amended by this Amendment) as a
Lender holding Revolving Credit Commitments and Revolving Credit Loans.

(b)         Except as expressly amended hereby or specifically waived above, all
of the terms and provisions of the Loan Documents are and shall remain in full
force and effect and are hereby ratified and confirmed.

(c)         The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of the Lenders or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver or amendment of any other provision of any of
the Loan Documents or for any purpose except as expressly set forth herein.

(d)         This Amendment shall not extinguish the obligations for the payment
of money outstanding under the Credit Agreement or discharge or release the Lien
or priority of any Loan Document or any other security therefor or any guarantee
thereof. Nothing herein contained shall be construed as a substitution or
novation of the Obligations outstanding under the Credit Agreement or any other
Loan Document, all of which shall remain in full force and effect, except as
modified hereby. Nothing expressed or implied in this Amendment or any other
document contemplated hereby shall be construed as a release or other discharge
of any Loan Party under any Loan Document from any of its obligations and
liabilities thereunder.

(e)         This Amendment is a Loan Document.

SECTION 10.    Execution in Counterparts

This Amendment may be executed in any number of counterparts, each of which when
so executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument. Signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are attached to the same document.
Delivery of an executed counterpart by telecopy, .pdf or other electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Amendment. The words “execution,” “signed,” “signature,” and words of
like import herein shall be deemed to include electronic signatures, deliveries
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature,
physical delivery thereof or the use of a paper-based recordkeeping system,

 

5



--------------------------------------------------------------------------------

as the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

SECTION 11.   Governing Law

This Amendment shall be governed by and construed in accordance with the law of
the State of New York.

SECTION 12.   Reaffirmation

Each of Holdings, the Borrower and each other Loan Party hereby (a) reaffirms
its obligations under the Credit Agreement and each other Loan Document to which
it is a party, in each case as amended by this Amendment, (b) reaffirms all
Liens on the Collateral which have been granted by it in favor of the
Administrative Agent (for the benefit of the Secured Parties) pursuant to the
Loan Documents and (c) acknowledges and agrees that the grants of security
interests by and the guarantees of the Loan Parties contained in the Collateral
Documents and the Guaranty are, and shall remain, in full force and effect
immediately after giving effect to this Amendment.

SECTION 13.   Section Titles

The section titles contained in this Amendment are and shall be without
substantive meaning or content of any kind whatsoever and are not a part of the
agreement between the parties hereto, except when used to reference a section.
Any reference to the number of a clause, sub-clause or subsection of any Loan
Document immediately followed by a reference in parenthesis to the title of the
section of such Loan Document containing such clause, sub-clause or subsection
is a reference to such clause, sub-clause or subsection and not to the entire
section; provided, however, that, in case of direct conflict between the
reference to the title and the reference to the number of such section, the
reference to the title shall govern absent manifest error.

SECTION 14.   Notices

All communications and notices hereunder shall be given as provided in the
Credit Agreement.

SECTION 15.   Severability

In case any provision in or obligation under this Amendment shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining provisions or obligations, or of such provision
or obligation in any other jurisdiction, shall not in any way be affected or
impaired thereby.

SECTION 16.   Successors

The terms of this Amendment shall be binding upon, and shall inure to the
benefit of, the parties hereto and their respective successors and assigns
permitted by the Credit Agreement.

 

6



--------------------------------------------------------------------------------

SECTION 17.   Waiver of Jury Trial

EACH PARTY TO THIS AMENDMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY
OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS AMENDMENT OR
IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS AMENDMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AMENDMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 17
WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO
THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

[SIGNATURE PAGES FOLLOW]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers, as of the date first written above.

 

BRIGHT HORIZONS FAMILY SOLUTIONS LLC By:  

  /s/ Elizabeth Boland

Name:  Elizabeth Boland Title:  Chief Financial Officer

 

[Bright Horizons – Fourth Amendment to Credit Agreement Signature Page]



--------------------------------------------------------------------------------

BRIGHT HORIZONS CAPITAL CORP. By:  

  /s/ Elizabeth Boland

Name:  Elizabeth Boland Title:  Chief Financial Officer BRIGHT HORIZONS LLC
BRIGHT HORIZONS CHILDREN’S CENTERS LLC CORPORATEFAMILY SOLUTIONS LLC RESOURCES
IN ACTIVE LEARNING HILDEBRANDT LEARNING CENTERS, LLC By:  

  /s/ Elizabeth Boland

Name:  Elizabeth Boland Title:  Chief Financial Officer

 

[Bright Horizons – Fourth Amendment to Credit Agreement Signature Page]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent, L/C Issuer, Consenting
Revolving Lender and Fourth Amendment Incremental Revolving Credit Lender By:  
 

  /s/ Alicia Schreibstein

Name:  Alicia Schreibstein Title:  Executive Director

 

[Bright Horizons – Fourth Amendment to Credit Agreement Signature Page]



--------------------------------------------------------------------------------

[Lenders signature pages on file with the Administrative Agent]



--------------------------------------------------------------------------------

Schedule 1

FOURTH AMENDMENT INCREMENTAL REVOLVING CREDIT LENDERS

 

             Lender   

    Fourth Amendment Revolving    

Commitment Increase

        

JPMorgan Chase Bank, N.A.

   $40,074,073.67          

Bank of America, N.A.

   $38,814,815.67          

Citizens Bank, N.A.

   $27,666,666.66          

Citicorp North America, Inc.

   $25,000,000.00          

Wells Fargo Bank, N.A.

   $14,222,222.00          

Santander Bank, N.A.

   $14,222,222.00          

TOTAL:

   $160,000,000.00        



--------------------------------------------------------------------------------

Annex I

See attached.



--------------------------------------------------------------------------------

EXECUTION VERSION

CONFORMED COPY1

as amended by the Amendment Agreement dated as of May 8, 2017,

and the Amendment to Credit Agreement dated as of November 30, 2017,

and as amended pursuant to the Third Amendment to Credit Agreement dated as of
May 31, 2018 and

as amended pursuant to the Fourth Amendment to Credit Agreement to be dated May
31April 24, 20182020

 

 

 

CREDIT AGREEMENT

Dated as of January 30, 2013,

as amended and restated as of November 7, 2016

among

BRIGHT HORIZONS FAMILY SOLUTIONS LLC,

as Borrower,

BRIGHT HORIZONS CAPITAL CORP.,

as Holdings,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

L/C Issuer, Joint Lead Arranger and Joint Bookrunner,

THE OTHER LENDERS PARTY HERETO,

BARCLAYS BANK PLC AND

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Joint Lead Arrangers, Joint Bookrunners and Co-Syndication Agents,

and

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

GOLDMAN SACHS BANK USA,

HSBC BANK USA, NATIONAL ASSOCIATION,

ING CAPITAL LLC,

MIZUHO BANK, LTD. AND

ROYAL BANK OF CANADA,

as Co-Documentation Agents

 

 

 

 

1 

NOT A LEGAL DOCUMENT. TO BE CERTAIN OF THE TERMS OF THE AMENDED AND RESTATED
CREDIT AGREEMENT AND THE AMENDMENT THERETO, PLEASE REFER TO THE EXECUTION COPIES
OF SUCH DOCUMENTS.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I         DEFINITIONS AND ACCOUNTING TERMS

     1  

Section 1.01.

 

Defined Terms

     1  

Section 1.02.

 

Other Interpretive Provisions

     56  

Section 1.03.

 

Accounting Terms

     5657  

Section 1.04.

 

Rounding

     5657  

Section 1.05.

 

References to Agreements, Laws, Etc

     57  

Section 1.06.

 

Times of Day

     57  

Section 1.07.

 

Timing of Performance

     57  

Section 1.08.

 

Currency Equivalents Generally

     57  

Section 1.09.

 

Change of Currency

     58  

Section 1.10.

 

Cumulative Growth Amount Transactions

     58  

Section 1.11.

 

Pro Forma and Other Calculations

     58  

Section 1.12.

 

Limited Condition Transactions

     60  

ARTICLE II         THE COMMITMENTS AND CREDIT EXTENSIONS

     6061  

Section 2.01.

 

The Loans

     6061  

Section 2.02.

 

Borrowings, Conversions and Continuations of Loans

     6162  

Section 2.03.

 

Letters of Credit

     6364  

Section 2.04.

 

Swing Line Loans

     71  

Section 2.05.

 

[Reserved]

     7374  

Section 2.06.

 

Prepayments

     7374  

Section 2.07.

 

Termination or Reduction of Commitments

     8384  

Section 2.08.

 

Repayment of Loans

     8485  

Section 2.09.

 

Interest

     85  

Section 2.10.

 

Fees

     8586  

 

iii



--------------------------------------------------------------------------------

Section 2.11.

 

Computation of Interest and Fees

     87  

Section 2.12.

 

Evidence of Indebtedness

     87  

Section 2.13.

 

Payments Generally

     8788  

Section 2.14.

 

Sharing of Payments

     8990  

Section 2.15.

 

Extension of Term Loans; Extension of Revolving Credit Loans

     90  

Section 2.16.

 

Incremental Borrowings

     9394  

Section 2.17.

 

Refinancing Amendments

     99  

Section 2.18.

 

Defaulting Lenders

     100  

ARTICLE III       TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

     101102  

Section 3.01.

 

Taxes

     101102  

Section 3.02.

 

Illegality

     104105  

Section 3.03.

 

Inability to Determine Rates

     105  

Section 3.04.

 

Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurocurrency
Rate Loans

     106  

Section 3.05.

 

Funding Losses

     107  

Section 3.06.

 

Matters Applicable to All Requests for Compensation

     107108  

Section 3.07.

 

Replacement of Lenders under Certain Circumstances

     108  

Section 3.08.

 

Survival

     109110  

ARTICLE IV       CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     110  

Section 4.01.

 

Conditions of Initial Credit Extension

     110  

Section 4.02.

 

Conditions to All Credit Extensions

     110  

ARTICLE V        REPRESENTATIONS AND WARRANTIES

     110111  

Section 5.01.

 

Existence, Qualification and Power; Compliance with Laws

     110111  

Section 5.02.

 

Authorization; No Contravention

     111  

Section 5.03.

 

Governmental Authorization; Other Consents

     111  

Section 5.04.

 

Binding Effect

     111112  

Section 5.05.

 

Financial Statements; No Material Adverse Effect

     111112  



--------------------------------------------------------------------------------

Section 5.06.

 

Litigation

     112  

Section 5.07.

 

No Default

     112  

Section 5.08.

 

Ownership of Property; Liens

     112  

Section 5.09.

 

Environmental Compliance

     112  

Section 5.10.

 

Taxes

     113  

Section 5.11.

 

ERISA Compliance

     113  

Section 5.12.

 

Subsidiaries; Equity Interests

     113114  

Section 5.13.

 

Margin Regulations; Investment Company Act

     113114  

Section 5.14.

 

Disclosure

     114  

Section 5.15.

 

Intellectual Property; Licenses, Etc

     114  

Section 5.16.

 

Solvency

     114115  

Section 5.17.

 

Subordination of Junior Financing

     114115  

Section 5.18.

 

Labor Matters

     114115  

Section 5.19.

 

Perfection, Etc

     114115  

Section 5.20.

 

USA PATRIOT Act and OFAC

     115  

ARTICLE VI       AFFIRMATIVE COVENANTS

     115116  

Section 6.01.

 

Financial Statements

     115116  

Section 6.02.

 

Certificates; Other Information

     116117  

Section 6.03.

 

Notices

     118  

Section 6.04.

 

Payment of Taxes

     118119  

Section 6.05.

 

Preservation of Existence, Etc

     118119  

Section 6.06.

 

Maintenance of Properties

     118119  

Section 6.07.

 

Maintenance of Insurance

     118119  

Section 6.08.

 

Compliance with Laws

     119  

Section 6.09.

 

Books and Records

     119  

Section 6.10.

 

Inspection Rights

     119120  



--------------------------------------------------------------------------------

Section 6.11.

 

Covenant to Guarantee Obligations and Give Security

     119120  

Section 6.12.

 

Compliance with Environmental Laws

     121122  

Section 6.13.

 

Further Assurances

     121122  

Section 6.14.

 

Designation of Subsidiaries

     122123  

Section 6.15.

 

Maintenance of Rating

     123  

Section 6.16.

 

Use of Proceeds

     123  

ARTICLE VII      NEGATIVE COVENANTS

     123124  

Section 7.01.

 

Liens

     123124  

Section 7.02.

 

Investments

     126127  

Section 7.03.

 

Indebtedness

     129130  

Section 7.04.

 

Fundamental Changes

     135136  

Section 7.05.

 

Dispositions

     136137  

Section 7.06.

 

Restricted Payments

     138139  

Section 7.07.

 

Change in Nature of Business

     141142  

Section 7.08.

 

Transactions with Affiliates

     142  

Section 7.09.

 

Burdensome Agreements

     142143  

Section 7.10.

 

[Reserved]

     143144  

Section 7.11.

 

Financial Covenant

     143144  

Section 7.12.

 

Accounting Changes

     143144  

Section 7.13.

 

Prepayments, Etc. of Indebtedness

     144145  

Section 7.14.

 

Holding Company

     144145  

ARTICLE VIII      EVENTS OF DEFAULT AND REMEDIES

     145  

Section 8.01.

 

Events of Default

     145  

Section 8.02.

 

Remedies Upon Event of Default

     147  

Section 8.03.

 

Exclusion of Immaterial Subsidiaries

     147148  

Section 8.04.

 

Application of Funds

     147148  



--------------------------------------------------------------------------------

Section 8.05.

 

Borrower’s Right to Cure

     148149  

ARTICLE IX      ADMINISTRATIVE AGENT AND OTHER AGENTS

     149150  

Section 9.01.

 

Appointment and Authorization of Agents

     149150  

Section 9.02.

 

Delegation of Duties

     150151  

Section 9.03.

 

Liability of Agents

     150151  

Section 9.04.

 

Reliance by Agents

     150151  

Section 9.05.

 

Notice of Default

     151152  

Section 9.06.

 

Credit Decision; Disclosure of Information by Agents

     151152  

Section 9.07.

 

Indemnification of Agents

     151152  

Section 9.08.

 

Agents in their Individual Capacities

     152153  

Section 9.09.

 

Successor Agents

     152153  

Section 9.10.

 

Administrative Agent May File Proofs of Claim

     153154  

Section 9.11.

 

Collateral and Guaranty Matters

     153154  

Section 9.12.

 

Cash Management Obligations and Secured Hedge Agreements

     154155  

Section 9.13.

 

Other Agents; Arrangers and Managers

     154155  

Section 9.14.

 

Appointment of Supplemental Administrative Agents

     155156  

ARTICLE X       MISCELLANEOUS

     155156  

Section 10.01.

 

Amendments, Etc

     155156  

Section 10.02.

 

Notices and Other Communications; Facsimile Copies

     159160  

Section 10.03.

 

No Waiver; Cumulative Remedies

     160161  

Section 10.04.

 

Attorney Costs, Expenses and Taxes

     161162  

Section 10.05.

 

Indemnification by the Borrower

     161162  

Section 10.06.

 

Payments Set Aside

     162163  

Section 10.07.

 

Successors and Assigns

     163  

Section 10.08.

 

Confidentiality

     169170  

Section 10.09.

 

Setoff

     170171  



--------------------------------------------------------------------------------

Section 10.10.

 

Interest Rate Limitation

     170171  

Section 10.11.

 

Counterparts

     170171  

Section 10.12.

 

Integration

     171  

Section 10.13.

 

Survival of Representations and Warranties

     171172  

Section 10.14.

 

Severability

     171172  

Section 10.15.

 

Execution of Assignments and Certain Other Documents

     171172  

Section 10.16.

 

GOVERNING LAW

     171172  

Section 10.17.

 

WAIVER OF RIGHT TO TRIAL BY JURY

     172173  

Section 10.18.

 

Binding Effect

     172173  

Section 10.19.

 

Lender Action

     173  

Section 10.20.

 

USA PATRIOT Act

     173174  

Section 10.21.

 

No Advisory or Fiduciary Responsibility

     173174  

Section 10.22.

 

Intercreditor Agreement

     173174  

Section 10.23.

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     174175  

Section 10.24.

 

Currency Indemnity

     174175  

SCHEDULES

    

1.01B

 

Certain Security Interests and Guarantees

  

2.01

 

Commitments

  

5.12

 

Subsidiaries and Other Equity Investments

  

7.01(b)

 

Existing Liens

  

7.02(f)

 

Existing Investments

  

7.03(b)

 

Existing Indebtedness

  

7.05(f)

 

Dispositions

  

7.08

 

Transactions with Affiliates

  

7.09

 

Existing Restrictions

  

10.02

 

Administrative Agent’s Office, Certain Addresses for Notices

  

EXHIBITS

    

Form of

    

A

 

Committed Loan Notice

  

B

 

Swing Line Loan Notice

  



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CREDIT AGREEMENT, dated as of January 30, 2013, and as amended and restated as
of November 7, 2016 by the Incremental and Amendment and Restatement Agreement
(as defined below) (this “Agreement”), among BRIGHT HORIZONS FAMILY SOLUTIONS
LLC, a Delaware limited liability company (the “Borrower”), BRIGHT HORIZONS
CAPITAL CORP., a Delaware corporation, JPMORGAN CHASE BANK, N.A., as
Administrative Agent and L/C Issuer and each lender from time to time party
hereto (collectively, the “Lenders” and individually, a “Lender”).

PRELIMINARY STATEMENTS

The Borrower, Bright Horizons Capital Corp., the Lenders, GOLDMAN SACHS BANK
USA, as Administrative Agent, Swing Line Lender, L/C Issuer, Joint Lead Arranger
and Joint Bookrunner, entered into the Credit Agreement dated as of January 30,
2013 (as amended by Amendment No. 1 dated as of November 19, 2014, as
supplemented by the Incremental Joinder dated as of December 9, 2014, as amended
by the Extension and Incremental Amendment dated as of January 26, 2016, and as
further amended, restated, supplemented or otherwise modified prior to the date
hereof, the “Existing Credit Agreement”).

The Borrower, Bright Horizons Capital Corp., the Lenders, Goldman Sachs Bank
USA, as existing Administrative Agent, L/C Issuer and Swing Line Lender, and
JPMorgan Chase Bank, N.A., as successor Administrative Agent and L/C Issuer,
have entered into the Incremental and Amendment and Restatement Agreement, dated
as of November 7, 2016 (the “Incremental and Amendment and Restatement
Agreement”), pursuant to which (i) the Effective Date Term B Lenders (as defined
below) agreed to make Effective Date Term B Loans (as defined below) in an
aggregate principal amount of $925,000,000 on the Amendment and Restatement
Effective Date (as defined below), (ii) the Delayed Draw Term B Lenders (as
defined below) agreed to make Delayed Draw Term B Loans (as defined below) in an
aggregate principal amount of up to $200,000,000 on the Delayed Draw Funding
Date (as defined below), (iii) the Borrower agreed to use the proceeds of such
Effective Date Term B Loans to, among other things, prepay in full the
outstanding principal amount of the Existing Term Loans (as defined in the
Incremental and Amendment and Restatement Agreement), together with any accrued
but unpaid interest and fees thereon and (iv) the parties thereto have agreed,
subject to the terms and conditions thereof, to amend and restate the Existing
Credit Agreement to be in the form hereof.

As of the Amendment and Restatement Effective Date, the Existing Credit
Agreement will be amended and restated in the form of this Agreement in
accordance with the Incremental and Amendment and Restatement Agreement.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

Definitions and Accounting Terms

Section 1.01.       Defined Terms. As used in this Agreement, the following
terms shall have the meanings set forth below:

“2008 Credit Agreement” means that certain Credit and Guaranty Agreement, dated
as of May 28, 2008 (as amended by Amendment No. 1 to Credit and Guaranty
Agreement, dated as of July 14, 2011, among the Borrower, Holdings, General
Electric Capital Corporation, as administrative agent, and the lenders and the

 

1



--------------------------------------------------------------------------------

“Alternative Currency Loans” means any Loan denominated in an Alternative
Currency.

“Amendment and Restatement Effective Date” means the date on which each of the
conditions specified in Section 4(a) of the Incremental and Amendment and
Restatement Agreement occur or have been waived, which date is November 7, 2016.

“Amendment Effective Date” means the date on which the conditions specified in
Section 5 of the Repricing Amendment were satisfied (or waived in accordance
with the terms thereof), which date is November

30, 2017.

“Applicable Discount” has the meaning specified in Section 2.06(a)(iv)(C)(2).

“Applicable Rate” means a percentage per annum equal to:

(a)       with respect to Term B Loans, (A) for Eurocurrency Rate Loans, 1.75%
and (B) for Base Rate Loans, 0.75%;

(b)       with respect to unused Revolving Credit Commitments and the commitment
fee therefor, (i) until delivery of financial statements for the first full
fiscal quarter of the Borrower ending after the RefinancingFourth Amendment
Effective Date, 0.3250.50%, and (ii) thereafter until but not including the
fiscal quarter ending June 30, 2021, the percentages per annum set forth in the
table below, based upon the Consolidated First Lien Gross Leverage Ratio as set
forth in the most recent Compliance Certificate received by the Administrative
Agent pursuant to Section 6.02(a) and (iii) beginning with the fiscal quarter
ending June 30, 2021, the percentages per annum set forth in the table below,
based upon the Consolidated First Lien Net Leverage Ratio as set forth in the
most recent Compliance Certificate received by the Administrative Agent pursuant
to Section 6.02(a):

 

Pricing Level    Consolidated First Lien Gross Leverage Ratio or Consolidated
First Lien Net Leverage Ratio    Commitment Fee for unused Revolving Credit
Commitments 1    Greater than 2.50:1.00    0.325%0.50% 2    Less than or equal
to 2.50:1.00    0.30%;

(c)       with respect to Revolving Credit Loans and Letter of Credit fees (i)
prior to delivery of financial statements for the first full fiscal quarter of
the Borrower ending after the Fourth Amendment Effective Date, (A) for
Eurocurrency Rate Loans, 1.752.25%, (B) for Base Rate Loans, 0.751.25% and (C)
for Letter of Credit fees, 1.75% and, (ii) thereafter until but not including
the fiscal quarter ending June 30, 2021, the following percentages per annum set
forth in the table below, based upon the Consolidated First Lien Gross Leverage
Ratio as set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 6.02(a) and (iii) beginning with the
fiscal quarter ending June 30, 2021, the percentages per annum set forth in the
table below, based upon the Consolidated First Lien Net Leverage Ratio as set
forth in the most recent Compliance Certificate received by the Administrative
Agent pursuant to Section 6.02(a):

 

Pricing Level    Consolidated First Lien Gross Leverage Ratio or Consolidated   
Eurocurrency Rate for Revolving Base Rate for Revolving Credit Credit Loans and
Letter of Credit Loans

 

4



--------------------------------------------------------------------------------

   First Lien Net Leverage Ratio    fees    1    Greater than 2.50:1.00   
1.75%2.25%    0.75%1.25% 2    Less than or equal to 2.50:1.00    1.50%    0.50%

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated First Lien Gross Leverage Ratio or Consolidated First Lien Net
Leverage Ratio, as applicable, shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.02(a); provided that at the option of the Administrative
Agent or the Required Lenders, the highest Pricing Level shall apply (x) as of
the first Business Day after the date on which a Compliance Certificate was
required to have been delivered but was not delivered, and shall continue to so
apply to and including the date on which such Compliance Certificate is so
delivered (and thereafter the Pricing Level otherwise determined in accordance
with this definition shall apply) and (y) as of the first Business Day after an
Event of Default under Section 8.01(a) shall have occurred and be continuing,
and shall continue to so apply to but excluding the date on which such Event of
Default is cured or waived (and thereafter the Pricing Level otherwise
determined in accordance with this definition shall apply).

“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class, (b) with respect to Letters of Credit, (i) the
relevant L/C Issuers and (ii) the relevant Revolving Credit Lenders and (c) with
respect to the Swing Line Facility, (i) the Swing Line Lender and (ii) the
Revolving Credit Lenders.

“Approved Bank” has the meaning specified in clause (c) of the definition of
“Cash Equivalents”.

“Approved Fund” means any Fund that is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.

“Arrangers” means each Joint Lead Arranger in its capacity as a Joint Lead
Arranger under this Agreement and each Joint Bookrunner in its capacity as a
Joint Bookrunner under this Agreement.

“Assignees” has the meaning specified in Section 10.07(b).

“Assignment and Assumption Agreement” means an Assignment and Assumption
Agreement substantially in the form of Exhibit E-1.

“Attorney Costs” means all reasonable and documented fees, expenses and
disbursements of any law firm or other external legal counsel.

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

“Auction Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor employed by the Borrower (whether or not an Affiliate of
the Administrative Agent) to act as an arranger in connection with any
Discounted Term Loan Prepayment pursuant to Section 2.06(a)(iv); provided that
the Borrower

 

5



--------------------------------------------------------------------------------

shall not designate the Administrative Agent as the Auction Agent without the
written consent of the Administrative Agent (it being understood that the
Administrative Agent shall be under no obligation to agree to act as the Auction
Agent); provided, further, that neither the Borrower nor any of its Affiliates
may act as the Auction Agent.

“Audited Financial Statements” means the audited consolidated balance sheets of
the Borrower and its Subsidiaries as of each of December 31, 2015, 2014 and
2013, and the related audited consolidated statements of income, stockholders’
equity and cash flows for the Borrower and its Subsidiaries for the fiscal years
ended December 31, 2015, 2014 and 2013, respectively, as any of the foregoing
may have been restated prior to the date hereof.

“Auto-Renewal Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

“Available Incremental Amount” has the meaning specified in Section 2.16(d)(iv).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by the Administrative Agent
as its “prime rate” and (c) the Eurocurrency Rate for a Eurocurrency Rate Loan
denominated in Dollars with a one-month Interest Period commencing on such day
(or, if such day is not a Business Day, the immediately preceding Business Day)
plus 1.00%; provided that the Base Rate with respect to a Term B Loan that bears
interest based on the Base Rate will be deemed not to be less than 1.75% per
annum. The “prime rate” is a rate set by the Administrative Agent based upon
various factors including the Administrative Agent’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in the Base Rate due to a change in the “prime rate”, the
Federal Funds Rate or the Eurocurrency Rate shall be effective as of the opening
of business on the day of such change in the “prime rate”, the Federal Funds
Rate or the Eurocurrency Rate, respectively. If an alternate rate of interest is
being used pursuant to Section 3.03(b), then the Base Rate shall be the greater
of clause (a) and (b) above and shall be determined without reference to clause
(c) above and in such circumstance the Base Rate will be deemed not to be less
than 0.000.75% per annum with respect to Revolving Credit Loans.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Bona Fide Debt Fund” means any bona fide debt fund or an investment vehicle
that is engaged in the making, purchasing, holding or otherwise investing in
commercial loans, bonds and similar extensions of credit in the ordinary course
of business and with respect to which the Sponsor and investment vehicles
managed or advised by the Sponsor that are not engaged primarily in making,
purchasing, holding or otherwise investing in commercial loans, bonds and
similar extensions of credit in the ordinary course do not make investment
decisions for such entity; provided, however, in no event shall (x) any natural
person or (y) Holdings, the Borrower or any Subsidiary thereof be a Bona Fide
Debt Fund.

“Borrower” has the meaning specified in the introductory paragraph of this
Agreement.

 

6



--------------------------------------------------------------------------------

(ii)    any non-cash gains with respect to cash actually received in a prior
period unless such cash did not increase Consolidated EBITDA in a prior period,

in each case, as determined on a consolidated basis for the Borrower and the
Restricted Subsidiaries.

For the purpose of the definition of Consolidated EBITDA, “Non-Cash Charges”
means (a) any impairment charge or asset write-off or write-down related to
intangible assets, long-lived assets and other assets, and investments in debt
and equity securities pursuant to GAAP, (b) stock-based awards compensation
expense including, but not limited to, non-cash charges, expenses or write-downs
arising from stock options, stock appreciation or other similar rights,
restricted stock or other equity incentive programs, and (c) other non-cash
charges, expenses or write-downs (provided that if any non-cash charges,
expenses and write-downs referred to in this paragraph represent an accrual or
reserve for potential cash items in any future period, (1) the Borrower may
determine not to add back such non-cash charge in the current period and (2) to
the extent the Borrower does decide to add back such non-cash charge, the cash
payment in respect thereof in such future period shall be subtracted from
Consolidated EBITDA to such extent, and excluding amortization of a prepaid cash
item that was paid in a prior period).

“Consolidated First Lien Debt” means, as of any date of determination, any
Indebtedness described in clause (a) of Consolidated Total Debt outstanding on
such date that is secured by a Lien on any asset or property of the Borrower or
any Restricted Subsidiary, but excluding any such Indebtedness in which the
applicable Liens are junior to the Liens securing the Obligations.

“Consolidated First Lien Net Debt” means, as of any date of determination,
(a) any Indebtedness described in clause (a) of Consolidated Total Debt
outstanding on such date that is secured by a Lien on any asset or property of
the Borrower or any Restricted Subsidiary, but excluding any such Indebtedness
in which the applicable Liens are junior to the Liens securing the Obligations
minus (b) the aggregate amount of cash and Cash Equivalents (in each case, free
and clear of all Liens, other than nonconsensual Liens permitted by Section 7.01
and Liens permitted by Sections 7.01(a), 7.01(l), 7.01(bb) (to the extent pari
passu with or junior to the Liens securing the Obligations), 7.01(cc) and
7.01(dd) and clauses (i) and (ii) of Section 7.01(t)) included in the
consolidated balance sheet of the Borrower and the Restricted Subsidiaries as of
such date; provided that for purposes of determining the Consolidated First Lien
Net Leverage Ratio for purposes of Sections 2.16(d)(iv) and 7.03(u) only, any
cash proceeds of any Incremental Facility proposed to be drawn thereunder or
Incremental Equivalent Debt proposed to be incurred will not be considered cash
or Cash Equivalents under clause (b) hereof and the full amount of any
Incremental Revolving Credit Commitments proposed to be established shall be
deemed to be Indebtedness outstanding on such date.

“Consolidated First Lien Gross Leverage Ratio” means, with respect to any date
of determination, the ratio of (a) Consolidated First Lien Debt as of such date
to (b) Consolidated EBITDA for the most recent Test Period. For purposes of this
definition, for the avoidance of doubt, Consolidated EBITDA as used in this
definition will be calculated without giving effect to any revenue-related
addbacks relating to the COVID-19 virus outbreak.

“Consolidated First Lien Net Leverage Ratio” means, with respect to any date of
determination, the ratio of (a) Consolidated First Lien Net Debt as of such date
to (b) Consolidated EBITDA for the most recent Test Period. For purposes of this
definition, for the avoidance of doubt, Consolidated EBITDA as used in this
definition will be calculated without giving effect to any revenue-related
addbacks relating to the COVID-19 virus outbreak.

“Consolidated Interest Expense” means, for any period, the sum of (i) the
interest expense (including that attributable to Capitalized Leases), net of
interest income, of the Borrower and the Restricted

 

15



--------------------------------------------------------------------------------

(iii) with respect to any Borrowing of Eurocurrency Rate Loans denominated in
Euros for any Interest Period, (a) the rate per annum appearing on the Reuters
screen page that displays the Euro interbank offered rate as administered by the
Banking Federation of the European Union (or any other Person that takes over
the administration of such rate) for a deposit in Euro (currently page EURIBOR
01) (or such other comparable page as may, in the reasonable opinion of the
Administrative Agent, replace such page for the purpose of displaying such
rates) for a period equal to such Interest Period, at approximately 11:00 a.m.
(Brussels time) on the date that is two (2) Business Days prior to the
commencement of such Interest Period; provided that to the extent that an
interest rate is not ascertainable pursuant to the foregoing provisions of this
definition, the “Eurocurrency Rate” shall be the interest rate per annum
reasonably determined by the Administrative Agent to be the average of the rates
per annum at which deposits in Euros are offered for such relevant Interest
Period to major banks in the Euro interbank market in Brussels, Belgium by the
Administrative Agent at approximately 11:00 a.m. (London time) on the date that
is two (2) Business Days prior to the beginning of such Interest Period, divided
by (b) a percentage equal to 100% minus the then stated maximum rate of all
reserve requirements (including any marginal, emergency, supplemental, special
or other reserves required by applicable law) applicable to any member bank of
the Federal Reserve System in respect of Eurocurrency funding or liabilities as
defined in Regulation D (or any successor category of liabilities under
Regulation D);

provided that the Eurocurrency Rate will be deemed not to be less than (i) with
respect to Term B Loans, 0.75% per annum (the “LIBOR Floor”) and (ii) with
respect to Revolving Credit Loans and unused Revolving Credit Commitments,
0.000.75% per annum.

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
Eurocurrency Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Excess Cash Flow” means, for any period, an amount equal to the excess of:

(a)      the sum, without duplication, of:

(i)        Consolidated Net Income,

(ii)         depreciation, amortization and other non-cash charges and expenses
incurred during such period, to the extent deducted in arriving at such
Consolidated Net Income, but excluding any such non-cash charges and expenses
representing an accrual or reserve for potential items in any future period and
excluding amortization of a prepaid cash item that was paid in a prior period,

(iii)         decreases in Consolidated Working Capital for such period (other
than any such decreases arising from acquisitions and non-ordinary course
Dispositions by the Borrower and the Restricted Subsidiaries completed during
such period),

(iv)         an amount equal to the aggregate net non-cash loss on Dispositions
by the Borrower and the Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent deducted in
arriving at such Consolidated Net Income,

(v)         an amount equal to all cash received for such period on account of
any net non-cash gain or income from Investments deducted in a previous period
pursuant to clause (b)(iv)(B) below in this definition, and

 

26



--------------------------------------------------------------------------------

“First Lien Intercreditor Agreement” means an intercreditor agreement
substantially in the form of Exhibit R hereto (which agreement in such form or
with changes immaterial to the interests of the Lenders thereto the
Administrative Agent is authorized to enter into) together with any changes
material to the interests of the Lenders thereto, which such changes shall be
posted to the Lenders not less than five (5) Business Days before execution
thereof and, if the Required Lenders shall not have objected to such changes
within five (5) Business Days after posting, then the Required Lenders shall be
deemed to have agreed that the Administrative Agent’s entry into such
intercreditor agreement (with such changes) is reasonable and to have consented
to such intercreditor agreement (with such changes) and to the Administrative
Agent’s execution thereof.

“Foreign Casualty Event” has the meaning specified in Section 2.06(b)(x).

“Foreign Disposition” has the meaning specified in Section 2.06(b)(x).

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Subsidiary” means any direct or indirect Restricted Subsidiary which is
not a Domestic Subsidiary.

“Fourth Amendment” means the Fourth Amendment to Credit Agreement, dated as of
April 24, 2020, among Holdings, the Borrower, the other Loan Parties party
thereto, the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent and L/C Issuer.

“Fourth Amendment Effective Date” means the date on which the conditions
specified in Section 5 of the Fourth Amendment were satisfied (or waived in
accordance with the terms thereof), which date is April 24, 2020.

“Fourth Amendment Incremental Revolving Credit Lender” has the meaning specified
in the Fourth Amendment.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States or any successor thereto.

“FSHCO” means any Domestic Subsidiary (including a disregarded entity for U.S.
federal income tax purposes) substantially all of whose assets consist of Equity
Interests and/or Indebtedness of one or more Foreign Subsidiaries that are CFCs
(held directly or through Subsidiaries).

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.

“Funded Debt” means all Indebtedness of the Borrower and the Restricted
Subsidiaries for borrowed money that matures more than one (1) year from the
date of its creation or matures within one (1) year from such date that is
renewable or extendable, at the option of such Person, to a date more than one
(1) year from such date or arises under a revolving credit or similar agreement
that obligates the lender or lenders to extend credit during a period of more
than one (1) year from such date, including Indebtedness in respect of the
Loans.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time; provided, however, that if the Borrower
notifies the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Closing Date in GAAP or in the application thereof (including through conforming
changes made consistent with

 

32



--------------------------------------------------------------------------------

“Returns” means, with respect to any Investment, any repayments, interest,
returns, profits, distributions, proceeds, fees and similar amounts actually
received in cash or Cash Equivalents (or actually converted into cash or Cash
Equivalents) by the Borrower or any of the Restricted Subsidiaries; provided
that, with respect to any Investment permitted under Section 7.02, the aggregate
amount of repayments, interest, returns, profits, distributions, proceeds, fees
and similar amounts constituting Returns shall not exceed the original amount of
such Investment made pursuant to such Section.

“Revaluation Date” means (a) with respect to any Revolving Credit Loan, each of
the following: (i) each date of a Borrowing of an Alternative Currency Loan,
(ii) each date of the commencement of a new Interest Period with respect to an
Alternative Currency Loan pursuant to Section 2.02, (iii) each date that is
three Business Days before an Interest Payment Date with respect to an
Alternative Currency Loan and (iv) such additional dates as the Administrative
Agent shall reasonably determine or as shall reasonably be required by the
Required Revolving Lenders with respect to such Class of Revolving Credit Loans;
and (b) with respect to any Letter of Credit, each of the following: (i) each
date of issuance, renewal or extension of a Letter of Credit denominated in an
Alternative Currency, (ii) each date of an amendment of any Letter of Credit
denominated in an Alternative Currency having the effect of increasing the
amount thereof (solely with respect to the increased amount), (iii) each date of
any payment by any L/C Issuer under any Letter of Credit denominated in an
Alternative Currency, (iv) with respect to an Alternative Currency Letter of
Credit, each date that is the first Monday following the fourth Saturday of each
month or, if such date is not a Business Day, the next succeeding Business Day
and (v) such additional dates as the Administrative Agent or any applicable L/C
Issuer shall reasonably determine or the Required Revolving Lenders shall
reasonably require.

“Revolver Extension Request” has the meaning specified in Section 2.15(b).

“Revolver Extension Series” has the meaning specified in Section 2.15(b).

“Revolving Commitment Increase” has the meaning specified in Section 2.16(a).

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurocurrency Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01.

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations in respect of
Letters of Credit and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 under the caption
“Revolving Credit Commitment” or in the Assignment and Assumption Agreement
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement
(including Section 10.07(b)). The aggregate Revolving Credit Commitments of all
Revolving Credit Lenders shall be $225,000,000385,000,000.00 as of the
Extension and IncrementalFourth Amendment Effective Date, as such amount may be
adjusted from time to time in accordance with the terms of this Agreement.

“Revolving Credit Exposure” means, at any time, as to each Revolving Credit
Lender, the sum of the outstanding principal amount of such Revolving Credit
Lender’s Revolving Credit Loans at such time and its Pro Rata Share of the L/C
Obligations and the Swing Line Obligations at such time.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

 

49



--------------------------------------------------------------------------------

Rates shall become effective as of such Revaluation Date and shall be the Spot
Rates employed in converting any amounts for such purpose between the applicable
currencies until the next Revaluation Date to occur.

(b)      Wherever in this Agreement in connection with a borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such borrowing,
Eurocurrency Rate Loan or Letter of Credit is denominated in an Alternative
Currency, such amount shall be the relevant Alternative Currency Equivalent of
such Dollar amount (rounded to the nearest unit of such Alternative Currency,
with 0.5 and above of a unit being rounded upward), as determined by the
Administrative Agent or the relevant L/C Issuer, as the case may be.

(c)      Any amount specified in this Agreement (other than in Articles II, IX
and X) or any of the other Loan Documents to be in Dollars shall also include
the equivalent of such amount in any currency other than Dollars, such
equivalent amount to be determined at the rate of exchange quoted by the Reuters
World Currency Page for the applicable currency at 11:00 a.m. (London time) on
such day (or, in the event such rate does not appear on any Reuters World
Currency Page, by reference to such other publicly available service for
displaying exchange rates as may be agreed upon by the Administrative Agent and
the Borrower, or, in the absence of such agreement, such rate shall instead be
the arithmetic average of the spot rates of exchange of the Administrative Agent
in the market where its foreign currency exchange operations in respect of such
currency are then being conducted, at or about 10:00 a.m. (New York City time)
on such date for the purchase of Dollars for delivery two (2) Business Days
later).

(d)      For purposes of determining the Consolidated First Lien Net Leverage
Ratio, Consolidated First Lien Gross Leverage Ratio, the Total Net Leverage
Ratio and the Consolidated Senior Secured Net Leverage Ratio, the amount of
Indebtedness shall reflect the currency translation effects, determined in
accordance with GAAP, of Swap Contracts permitted hereunder for currency
exchange risks with respect to the applicable currency in effect on the date of
determination of the Dollar equivalent of such Indebtedness.

(e)      Notwithstanding the foregoing, for purposes of determining compliance
with Sections 7.01, 7.02 and 7.03 with respect to any amount of Indebtedness or
Investment in a currency other than Dollars, no Default shall be deemed to have
occurred solely as a result of changes in rates of currency exchange occurring
after the time such Indebtedness or Investment is incurred (so long as such
Indebtedness or Investment, at the time incurred, made or acquired, was
permitted hereunder).

(f)      For the avoidance of doubt, in the case of a Loan denominated in an
Alternative Currency, all interest shall accrue and be payable thereon based on
the actual amount outstanding in such Alternative Currency (without any
translation into the Dollar Equivalent thereof).

Section 1.09.      Change of Currency. Each provision of this Agreement shall be
subject to such reasonable changes of construction as the Administrative Agent
may from time to time specify with the Borrower’s consent to appropriately
reflect a change in currency of any country and any relevant market conventions
or practices relating to such change in currency.

Section 1.10.      Cumulative Growth Amount Transactions. If more than one
action occurs on any given date the permissibility of the taking of which is
determined hereunder by reference to the amount of the Cumulative Growth Amount
immediately prior to the taking of such action, the permissibility of the taking
of such action shall be determined independently and in no event may any two or
more such actions be treated as occurring simultaneously.

Section 1.11.      Pro Forma and Other Calculations.

 

59



--------------------------------------------------------------------------------

(a)      Notwithstanding anything to the contrary herein, financial ratios and
tests, including the Consolidated First Lien Net Leverage Ratio, Consolidated
First Lien Gross Leverage Ratio, the Consolidated Senior Secured Net Leverage
Ratio, the Total Net Leverage Ratio, and Interest Coverage Ratio and compliance
with covenants determined by reference to Consolidated EBITDA or Total Assets
shall be calculated in the manner prescribed by this Section 1.11; provided,
that notwithstanding anything to the contrary in clauses (b), (c) (d) or (e) of
this Section 1.11, when calculating the Consolidated First Lien Net Leverage
Ratio or Consolidated First Lien Gross Leverage Ratio for purposes of the
definition of “Applicable Rate”, for purposes of Section 2.06(b)(i) and
Section 7.11 (other than for the purpose of determining pro forma compliance
with Section 7.11), the events described in this Section 1.11 that occurred
subsequent to the end of the applicable Test Period shall not be given pro forma
effect. In addition, whenever a financial ratio or test is to be calculated on a
pro forma basis, the reference to “Test Period” for purposes of calculating such
financial ratio or test shall be deemed to be a reference to, and shall be based
on, the most recently ended Test Period for which internal financial statements
of the Borrower are available (as determined in good faith by the Borrower) (it
being understood that for purposes of determining pro forma compliance with
Section 7.11, if (i) no Test Period with an applicable level cited in Section
7.11 has passed, the applicable level shall be the level for the first Test
Period cited in Section 7.11 with an indicated level and (ii) all Test Periods
with an applicable level cited in Section 7.11 have passed, the applicable level
shall be the level for the last Test Period cited in Section 7.11 with an
indicated level). For purposes of determining pro forma compliance with the
Financial Covenant at a time when a Compliance Event has not occurred or is
continuing, such determination shall be made as though the Financial Covenant is
in effect at the relevant time.

(b)      For purposes of calculating any financial ratio or test or compliance
with any covenant determined by reference to Consolidated EBITDA or Total
Assets, Specified Transactions (with any incurrence or repayment of any
Indebtedness in connection therewith to be subject to clause (d) of this
Section 1.11) that have been made (i) during the applicable Test Period or
(ii) if applicable as described in clause (a) above, subsequent to such Test
Period and prior to or simultaneously with the event for which the calculation
of any such ratio is made shall be calculated on a pro forma basis assuming that
all such Specified Transactions (and any increase or decrease in Consolidated
EBITDA and the component financial definitions used therein attributable to any
Specified Transaction, but excluding, for purposes of calculating Total Assets,
any decrease in cash and Cash Equivalents as a result of any such Specified
Transactions constituting a Restricted Payment or repayment of Indebtedness) had
occurred on the first day of the applicable Test Period (or, in the case of
Total Assets, on the last day of the applicable Test Period). If since the
beginning of any applicable Test Period any Person that subsequently became a
Restricted Subsidiary or was merged, amalgamated or consolidated with or into
the Borrower or any of the Restricted Subsidiaries since the beginning of such
Test Period shall have made any Specified Transaction that would have required
adjustment pursuant to this Section 1.11, then such financial ratio or test (or
Total Assets) shall be calculated to give pro forma effect thereto in accordance
with this Section 1.11.

(c)      Whenever pro forma effect is to be given to a Specified Transaction,
the pro forma calculations shall be made in good faith by a responsible
financial or accounting officer of the Borrower and may include, for the
avoidance of doubt, the amount of “run-rate” cost savings, operating expense
reductions and synergies projected by the Borrower in good faith to be realized
as a result of specified actions taken, committed to be taken or expected to be
taken (calculated on a pro forma basis as though such cost savings, operating
expense reductions and synergies had been realized on the first day of such
period and as if such cost savings, operating expense reductions and synergies
were realized during the entirety of such period and “run-rate” means the full
recurring benefit for a period that is associated with any action taken,
committed to be taken or expected to be taken (including any savings expected to
result from the elimination of a public target’s compliance costs with public
company requirements) net of the amount of actual benefits realized during such
period from such actions, and any such adjustments shall be included in the
initial pro forma calculations of such financial ratios or tests (and in respect
of any subsequent pro forma calculations in which such Specified Transaction or
cost savings, operating expense reductions and synergies are given pro forma
effect) and during any applicable subsequent Test Period)

 

60



--------------------------------------------------------------------------------

are customary restrictions that arise in connection with (x) any Lien permitted
by Sections 7.01(b), (i) (j), (l), (m), (p), (s), (t)(i), (t)(ii), (u) and
(z) and relate to the property subject to such Lien or (y) any Disposition
permitted by Section 7.05 applicable pending such Disposition solely to the
assets subject to such Disposition, (v) are customary provisions in joint
venture agreements and other similar agreements applicable to joint ventures
permitted under Section 7.02 and applicable solely to such joint venture,
(vi) are negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 7.03 but solely to the extent any negative
pledge relates to the property financed by or the subject of such Indebtedness,
(vii) are customary restrictions in leases, subleases, licenses or asset sale
agreements otherwise permitted hereby so long as such restrictions relate to
property interests, rights or the assets subject thereto, (viii) comprise
restrictions imposed by any agreement relating to secured Indebtedness permitted
pursuant to Section 7.03(e), (h)(A) or (x) to the extent that such restrictions
apply only to the property or assets securing such Indebtedness or, in the case
of Indebtedness incurred pursuant to Section 7.03(h)(A) only, to the Restricted
Subsidiaries incurring or guaranteeing such Indebtedness, (ix) are customary
provisions restricting subletting or assignment of any lease governing a
leasehold interest of the Borrower or any Restricted Subsidiary, (x) are
customary provisions restricting assignment of any agreement entered into in the
ordinary course of business, (xi) are restrictions on cash or other deposits
imposed by customers under contracts entered into in the ordinary course of
business, (xii) arise in connection with cash or other deposits permitted under
Section 7.01 or 7.02, and limited to such cash or deposits; and (xiii) comprise
restrictions imposed by any agreement governing Indebtedness entered into after
the Closing Date and permitted under Section 7.03 that are, taken as a whole, in
the good faith judgment of the Borrower, no more restrictive with respect to the
Borrower or any Restricted Subsidiary than customary market terms for
Indebtedness of such type (and, in any event, are no more restrictive than the
restrictions contained in this Agreement), so long as the Borrower shall have
determined in good faith that such restrictions will not affect its obligations
or ability to make any payments required hereunder.

Section 7.10.       [Reserved].

Section 7.11.       Financial Covenant. Permit the Consolidated First Lien Net
Leverage Ratio or Consolidated First Lien Gross Leverage Ratio, as applicable,
as of the last day of the most recent Test Period to be greater than the ratio
set forth below in respect of the last day of such Test Period set forth below
(the “Financial Covenant”):

 

Consolidated First Lien Gross Leverage Ratio Fiscal Year   March 31   June 30  
September 30    December 31 2020   N/A   6.00:1:00   7.50:1.00   8.00:1.00 2021
  7.50:1:00   N/A   N/A   N/A    Consolidated First Lien Net Leverage Ratio
Fiscal Year   March 31   June 30   September 30   December 31 2017   N/A  
5.00:1.00   5.00:1.00   5.00:1.00 2018   5.00:1.00   4.75:1.00   4.75:1.00  
4.75:1.00 2019   4.75:1.00   4.75:1.00   4.75:1.00   4.75:1.00 2020   4.75:1.00
  4.50:1.00N/A                        4.50:1.00N/A                       
4.50:1.00N/A                      2021   4.50:1.00N/A                       
4.25:1.00   4.25:1.00   4.25:1.00 2022   4.25:1.00   4.25:1.00   N/A   N/A

The provisions of this Section 7.11 are for the benefit of the Revolving Credit
Lenders only and the Required Facility Lenders may amend, waive or otherwise
modify this Section 7.11 or the defined terms used solely for purposes of this
Section 7.11 or waive any Default resulting from a breach of this Section 7.11
without the consent of any Lenders other than the Required Facility Lenders in
accordance with the provisions of Section 10.01(j).

 

145



--------------------------------------------------------------------------------

writing signed by the Required Lenders (other than with respect to any amendment
or waiver contemplated in clauses (g), (h) (in the case of clause (h), to the
extent permitted by Section 2.16) or (i) below, which shall only require the
consent of the Required Facility Lenders under the applicable Facility or
Facilities, as applicable) (or by the Administrative Agent with the consent of
the Required Lenders) and the Borrower or the other applicable Loan Party, as
the case may be, and each such waiver, amendment, modification, supplement or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided that no such amendment, modification,
supplement, waiver or consent shall:

(a)      extend or increase the Commitment of any Lender without the written
consent of such Lender (it being understood that a waiver of any condition
precedent set forth in Section 4.02 or the waiver of any Default, mandatory
prepayment or mandatory reduction of the Commitments shall not constitute an
extension or increase of any Commitment of any Lender);

(b)      postpone any date scheduled for, or reduce the amount of, any payment
of principal or interest under Sections 2.08 or 2.09 (other than pursuant to
Section 2.09(b)) without the written consent of each Lender directly and
adversely affected thereby, it being understood that the waiver of (or amendment
to the terms of) any mandatory prepayment of the Term Loans shall not constitute
a postponement of any date scheduled for the payment of principal or interest
and it further being understood that any change to the definition of
Consolidated First Lien Net Leverage Ratio, Consolidated First Lien Gross
Leverage Ratio, Consolidated Senior Secured Net Leverage Ratio, Total Net
Leverage Ratio or Interest Coverage Ratio, or, in each case, in the component
definitions thereof, shall not constitute a reduction in any amount of interest;

(c)      reduce or forgive the principal of, or the rate of interest specified
herein on, any Loan or L/C Borrowing, or (subject to clause (iii) of the second
proviso to this Section 10.01) any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
directly and adversely affected thereby, it being understood that any change to
the definition of Total Net Leverage Ratio, Consolidated First Lien Net Leverage
Ratio, Consolidated First Lien Gross Leverage Ratio, Consolidated Senior Secured
Net Leverage Ratio or Interest Coverage Ratio or, in each case, in the component
definitions thereof shall not constitute a reduction in the rate; provided that
only the consent of the Required Lenders shall be necessary to amend the
definition of “Default Rate” or to waive any obligation of the Borrower to pay
interest at the Default Rate;

(d)      change any provision of this Section 10.01, the definition of “Required
Lenders”, “Required Facility Lenders” or “Pro Rata Share” or Sections 2.07(c),
8.04 or 2.14 without the written consent of each Lender directly and adversely
affected thereby (it being understood that each Lender shall be directly and
adversely affected by a change to the “Required Lenders” or “Pro Rata Share”
definitions);

(e)      other than in connection with a transaction permitted under Section
7.04 or Section 7.05, release all or substantially all of the Collateral in any
transaction or series of related transactions, without the written consent of
each Lender;

(f)      other than in connection with a transaction permitted under Sections
7.04 or 7.05, release all or substantially all of the aggregate value of the
Guarantees, without the written consent of each Lender;

(g)      amend, waive or otherwise modify any term or provision (including the
waiver of any conditions set forth in Section 4.02 as to any Credit Extension
under one or more of the Revolving Credit Facility, a given Class of Incremental
Revolving Credit Commitments, a given Extension Series of Extended Revolving
Credit Commitments or a given Class of Other Revolving Credit Commitments) which
directly affects Lenders under one or more of the Revolving Credit Facility, a
given Class of

 

158



--------------------------------------------------------------------------------

Exhibit A

See attached.



--------------------------------------------------------------------------------

EXHIBIT D

[FORM OF]

COMPLIANCE CERTIFICATE

Reference is made to the Credit Agreement, dated as of January 30, 2013 (as
amended and restated as of November 7, 2016, as amended by the Amendment
Agreement dated as of May 8, 2017, the Amendment to Credit Agreement dated as of
November 30, 2017, the Third Amendment to Credit Agreement dated as of May 31,
2018 and the Fourth Amendment to Credit Agreement dated as of April 24, 2020 and
as further amended, restated, extended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Bright Horizons Family Solutions
LLC (the “Borrower”), Bright Horizons Capital Corp., as Holdings, the Lenders
from time to time party thereto, JPMorgan Chase Bank, N.A., as Administrative
Agent (in such capacity, the “Administrative Agent”) and L/C Issuer and the
other agents and parties party thereto (capitalized terms used herein have the
meanings attributed thereto in the Credit Agreement unless otherwise defined
herein). Pursuant to Section 6.02(a) of the Credit Agreement, the undersigned,
solely in his/her capacity as a Responsible Officer of the Borrower, certifies
as follows:

 

  1.

[Attached hereto as Exhibit A is the consolidated balance sheet of [the Borrower
and its Subsidiaries]1 as of December 31, 20[    ] and related consolidated
statements of income or operations, stockholders’ equity and cash flows for the
fiscal year then ended, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of
Deloitte & Touche LLP,2 which report and opinion is not subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit (except as may be required as a result of (x) a
prospective Event of Default with respect to the Financial Covenant, (y) in the
case of the Term Lenders, an actual Event of Default with respect to the
Financial Covenant or (z) the impending maturity of any Indebtedness, including
the Loans under the Credit Agreement).]3 [Attached hereto as Exhibit [A-1] is
unaudited consolidating information that explains in reasonable detail the
differences between the information relating to Holdings (or a direct or
indirect parent thereof), on the one hand, and the information relating to the
Borrower and the Restricted Subsidiaries on a stand-alone basis, on the other
hand.]4]

 

  2.

[Attached hereto as Exhibit A is the consolidated balance sheet of [the Borrower
and its Subsidiaries]5 as of [                    ] and the related
(i) consolidated statements of income or operations for such fiscal quarter and
for the portion of the fiscal year then ended and (ii) consolidated statements
of cash flows for the portion of the fiscal year then ended, setting forth in
each case in comparative form the figures for the corresponding fiscal quarter
of the previous fiscal year and the corresponding portion of the previous fiscal
year, all in reasonable detail. These present fairly in all material respects
the financial condition, results of operations and cash flows of the Borrower
and its Subsidiaries in accordance with GAAP, subject only to normal year-end
adjustments and the absence of footnotes.]6 [Attached hereto as Exhibit [A-1] is
unaudited consolidating information that explains in reasonable detail the
differences between the information relating to

 

 

1 May be financial statements of Holdings (or any direct or indirect parent
thereof).

2 May be any other independent registered public accounting firm of nationally
recognized standing.

3 Bracketed language to be deleted if financial statements are filed with the
SEC and a link to such filing is posted on the Borrower’s website.

4 Include if audited financial statements are those of Holdings (or any direct
or indirect parent thereof).

5 May be financial statements of Holdings (or any direct or indirect parent
thereof).

6 Bracketed language to be deleted if financial statements are filed with the
SEC and a link to such filing is posted on the Borrower’s website.



--------------------------------------------------------------------------------

Holdings (or a direct or indirect parent thereof), on the one hand, and the
information relating to the Borrower and the Restricted Subsidiaries on a
stand-alone basis, on the other hand.]7]

 

  3.

To my knowledge, except as otherwise disclosed to the Administrative Agent in
writing pursuant to the Credit Agreement, no Default has occurred and is
continuing.8

 

  4.

[Attached hereto as Exhibit B are the unaudited consolidating financial
statements reflecting the adjustments necessary to eliminate the accounts of
Unrestricted Subsidiaries from the consolidated financial statements attached as
Exhibit A hereto.]

 

  5.

[Attached hereto as Schedule 1 is a calculation of the Consolidated First Lien
Net Leverage Ratio as of the end of the most recent Test Period.]9

 

  6.

[Attached hereto as Schedule 2 is a calculation of the Consolidated First Lien
Gross Leverage Ratio as of the end of the most recent Test Period.]10

 

  7.

[Attached hereto as Exhibit [C] is the information required to be delivered
pursuant to Section 6.02(d)(ii).]11

 

  8.

[Attached hereto as Exhibit [D] are detailed calculations setting forth Excess
Cash Flow.]12

 

  9.

[Attached as Exhibit [E] is an update of the information required pursuant to
Section [3.03(c)] of the Security Agreement][There has been no change in respect
of the information required pursuant to [Section 3.03(c)] of the Security
Agreement since [the Closing Date][the date of the last annual Compliance
Certificate.]]13

*             *             *

 

 

7 Insert if applicable financial statements are those of Holdings (or any direct
or indirect parent thereof).

8 If this certification cannot be made, attach an Annex A setting forth details
of such Default and stating what action the Borrower has taken and proposes to
take with respect thereto.

9 To be included for purposes of calculating the Applicable Rate (beginning with
the fiscal quarter ending June 30, 2021), the applicable percentage of Excess
Cash Flow and for purposes of compliance with the Financial Covenant (beginning
with the fiscal quarter ending June 30, 2021).

10 To be included for purposes of calculating the Applicable Rate and for
purposes of compliance with the Financial Covenant, in each case, until but not
including the fiscal quarter ending June 30, 2021.

11 To be included only in the annual compliance certificate.

12 To be included only in the annual compliance certificate.

13 To be included only in the annual compliance certificate.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, solely in his/her capacity as a Responsible
Officer of the Borrower, has executed this certificate for and on behalf of the
Borrower and has caused this certificate to be delivered this      day of
                    .

 

BRIGHT HORIZONS FAMILY SOLUTIONS LLC By:  
                                                                               
Name:   Title:

 

[Compliance Certificate]



--------------------------------------------------------------------------------

Exhibit A

Consolidated Financial Statements



--------------------------------------------------------------------------------

Exhibit B

Unaudited Consolidating Financial Statements



--------------------------------------------------------------------------------

Exhibit C

 

[(1)

List each Restricted Subsidiary: [                    ]

 

(2)

List each Unrestricted Subsidiary: [                    ]]14

[There has been no change in the identity of Restricted and Unrestricted
Subsidiaries since [the Closing Date] [the date of the last Compliance
Certificate].]15

 

 

14 Only required to list Restricted and Unrestricted Subsidiaries if there has
been a change since the later of the Closing Date and the date of the last
Compliance Certificate.

15 Use this language if there has not been a change in Restricted or
Unrestricted Subsidiaries since the later of the Closing Date and the date of
the last Compliance Certificate.



--------------------------------------------------------------------------------

Exhibit D

Excess Cash Flow



--------------------------------------------------------------------------------

Exhibit E



--------------------------------------------------------------------------------

Schedule 1

Consolidated First Lien Net Leverage Ratio



--------------------------------------------------------------------------------

Schedule 2

Consolidated First Lien Gross Leverage Ratio